CCA 201300287. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.** [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the decision of the United States Navy-Marine Corps Court of Criminal Appeals be corrected to reflect that Appellant pled not guilty to Specification 2 of Charge II and this specification was withdrawn prior to announcement of findings vice Specification 1 of Charge II.